Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


DETAILED ACTION
This is the Final action for application #16/425092, Bracket Assembly and Display Device Comprising the Same filed 5/29/19. Claims 3-10, and 12-20 are pending.  This Final Office Action is in response to applicant's reply dated 12/14/2020. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.





Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first clamping portion (claims 8, 16-20) must be shown or the feature(s) canceled from the claim(s). Figure 2 is the only figure that identifies a first clamping portion 81, but it is not clear what the structure of the first clamping portion is, as the drawings do not depict it clearly.   No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first housing in threaded connection with the connector (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first clamping portion and the second clamping are in the shape of a grab or one of the first clamping portion and the second clamping portion is in the shape of a grab and the other one is in the shape of a groove or a snap ring must be shown or the feature(s) canceled from the claim(s). Figure 2 is the only figure that identifies a first clamping portion 81, but it is not clear what the structure of the first clamping portion is, as the drawings do not depict it clearly. Only the second clamping portion 33 is depicted.  No new matter should be entered.





Claim Objections
Claim 15 is objected to because numeral “211” was added to the claim without underlining to indicate that the numeral was added. In an effort to further prosecution, the Examiner entered and examined the claims. However, any response to this office action must include cancellation of Claim 15, and then a new claim can be added with the same subject matter, so that claim prosecution history can remain clear.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claim 3:
	-There is no antecedent basis for “the reset element”. The Examiner suggests amending the phrase “a reset portion” to ---a reset element--- since this is the phrase used in the specification and in additional claims. 

	Regarding Claims 6 and 7:
	-In Claim 6 it is claimed that the connector is “fixedly mounted between the first housing and the second housing”. This is unclear since the only housings previously claimed are the housings of the head. The connector is mounted between the housings of the body. This issue is a result of language being deleted from Claim 6, which then also makes the housings being referred to in Claim 7 unclear. The Examiner suggests adding the deleted language of Claim 6 back into the claim so that first and second 

	Regarding Claim 8:
	-The structure of the “first clamping portion” is unclear since not depicted in the figures. The Examiner suggests removing the first clamping portion from the preamble and only functionally claiming the first clamping portion as currently claimed in the body.
	-There is insufficient antecedent basis for “the clamping portion” since both first and second clamping portions are claimed.
	-There is no antecedent basis for “the third through hole”. Additionally, a through hole is already claimed on the housing so it is unclear if an additional through hole is being claimed.

Regarding Claim 10:
	-All of the subject matter of claim 10 is already claimed in Claim 8 and therefore it is redundant.

	Regarding Claim 12:
	-Since Claim 8 claims both a “through hole” and a “third through hole” and it is unclear if these two holes are the same hole or two different holes, the third through hole being defined in Claim 12 then is also unclear.


Regarding Claim 14:
	-There is insufficient antecedent basis for “the first housing” and “the second housing” since first and second housings of both the body and the head are claimed. The Examiner suggests adding the language ---of the body--- to clarify which housings are being referred to.

	Regarding Claim 16:
	-The structure of the “first clamping portion” is unclear since not depicted in the figures. The Examiner suggests removing the first clamping portion from the preamble and only functionally claiming the first clamping portion as currently claimed in the body.
	-There is insufficient antecedent basis for “the clamping portion” since both first and second clamping portions are claimed.
	-There is no antecedent basis for “the third through hole”. Additionally, a through hole is already claimed on the housing so it is unclear if an additional through hole is being claimed.

Regarding Claims 17-18:
	-The structure of the “first clamping portion” is unclear since not depicted in the figures. The Examiner suggests either removing the first clamping portion from these claims, or amending the claims so the first clamping portion is only functionally claimed.


Regarding Claims 19 and 20:
	-It is claimed that both the first and second clamping portions are “in the shape of a grab” or one of the first clamping portion and the second clamping portion is “in the shape of a grab, and the other one is in the shape of a groove or a snap ring”. This is unclear since there is no definitive shape for a “grab”, “a groove” or a “snap ring”. All of these can have various shapes and sizes. Additionally, only the second clamping portion 33 is depicted in the figures and is only depicted as shown in Figure 3. There is no depiction of the second clamping portion being a groove or a snap ring. There is no depiction whatsoever of the first clamping portion, and there is no depiction of any groove or snap ring. Therefore, the claimed shapes are indefinite. The Examiner suggests canceling these claims.



Allowable Subject Matter
Claims 3-10 and 12-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



	
	
	


Response to Arguments

With respect to the Drawings:
-The Examiner objected to the drawings because the Figures do not clearly show a first clamping portion 81 as claimed. In Figure 2, the leader line for 81 appears to end at element 33, with no other structure shown engaged with 33, and there is no other figure that depicts 81. The Applicant argues that Figure 2 shows engagement/locking state of the first clamping portion 81 and the second clamping portion 33, and that para [0046] teaches that both 81 and 33 are in the shape of a grab, or one of 81 and 33 is in the shape of a grab and the other one is in the shape of a groove or a snap ring. The Examiner has fully considered this but it is not persuasive. Any claimed structure must be clearly depicted in the drawings. An element being in the “shape of a grab” or in the “shape of a groove or a snap ring” is indefinite as these are not definitive shapes. A grab, groove, or snap ring can have many different shapes and sizes. Therefore, if the structure is not depicted in the Figures then it may not be positively claimed. The Examiner suggests using functional language.
-The Examiner objected to the drawings because the figures do not show “the first housing in threaded connection with the connector”. The Applicant argues that the threaded connection between the two elements would be readily understood by one of ordinary skill in the art. The Examiner has fully considered this but it is not persuasive. Any claimed subject matter must be depicted in the drawings. There are no fasteners 

With respect to the 112 rejections:
-Similar to the drawing objections as discussed above, the Applicant argues that the structure of “the first clamping portion” are sufficiently definite. The Examiner has fully considered this argument but it is not persuasive for the same reasons as stated above. The Examiner suggests amending the claims to use functional language when referring to the first clamping portion.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday - Tuesday  7:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632